   Case: 1:17-cv-03392 Document #: 157 Filed: 05/12/20 Page 1 of 3 PageID #:1476




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

WEX BANK, FLEETONE                             )       Case No. 17-cv-3392
FACTORING, LLC, et al.                         )
                                               )
                       Plaintiffs,             )       Honorable John J. Tharp, Jr.
                v.                             )       Room 1419
                                               )
RIVOJ TRANS., INC., et al.                     )       Magistrate Judge Susan E. Cox
                                               )       Room 1025
                       Defendants.             )


FRANK LARA’S MOTION FOR LEAVE TO WITHDRAW AS COUNSEL OF RECORD


          NOW COMES Movant, Frank Lara (“Lara”), and moves to withdraw as counsel of

record for Ilija Ristik a/k/a Iko Ristik in the above-captioned matter. In support of Frank Lara’s

Motion for Leave to Withdraw as Counsel of Record, Lara states as follows:

          1.    On May 4, 2017, Plaintiffs filed their Complaint to initiate the instant case (Dkt.

No. 1).

          2.    On April 16, 2019, Frank Lara filed his Appearance on behalf of Ilija Ristik a/k/a

Iko Ristik (“Ristik”) (Dkt. No. 130)

          3.    On April 15, 2020, Frank Lara left the employ of Weissberg and Associates, Ltd.

and as such, no longer represents Ristik. Ariel Weissberg and the law firm of Weissberg and

Associates, Ltd. will continue to represent Ristik in this case.

          4.    This withdrawal will neither delay these proceedings nor be inequitable to any

party.




                                                   1
  Case: 1:17-cv-03392 Document #: 157 Filed: 05/12/20 Page 2 of 3 PageID #:1477




       WHEREFORE, Frank Lara respectfully requests the Court to grant his Motion to

Withdraw as counsel for Defendant, Ilija Ristik a/k/a Iko Ristik; and for such other relief as

this court deems just and proper.


                                           FRANK LARA, Movant


                                           By:        /s/ Frank Lara
                                                 Pro Se



Frank Lara, Esq.
Ashman & Stein, P.C.
8707 Skokie Blvd., Suite 100
Skokie, IL 60077
Tel.: 312/782-3484
Fax: 847/983-0388
Email: flara@ashmanstein.com
Attorney No.: 6325725




                                              2
   Case: 1:17-cv-03392 Document #: 157 Filed: 05/12/20 Page 3 of 3 PageID #:1478




                                CERTIFICATE OF SERVICE

        I, Frank Lara, certify that on May 12, 2020, I caused to be filed FRANK LARA’S
MOTION FOR LEAVE TO WITHDRAW AS COUNSEL OF RECORD. Notice of this
filing was sent by the court’s ECF electronic transmission to the following parties, and to any
other persons-in-interest registered with the Court’s electronic transmission system:

Richard H. Fimott, Esq.
Diana H. Psarras, Esq.
Robbins, Salomon & Patt, Ltd.
180 North LaSalle Street, Suite 3300
Chicago, Illinois 60601
(312) 782-9000
Fax (312) 782-6690
Email: rfimoff@rsplaw.com
Email: dpsarras@rsplaw.com

John R. Ostojic, Esq.
Ostojic & Scudder, LLC
332 S. Michigan Ave., Ste. 1000
Chicago, IL 60604
Email: john@ostojiclaw.com
Attorneys for Business Transportation Specialists LLC


and on May 12, 2020, by electronic transmission to the following party:

Mr. Ilija Ristik
1429 Granville Avenue
Park Ridge, Illinois 60068
Email: iko@xtradesales.com



                                   ______/s/ Frank Lara
                                          Frank Lara




                                                3
